Exhibit 10.3

SUMMARY OF REVISED SALARIES FOR

NAMED EXECUTIVE OFFICERS

(As of April 21, 2008)

The following summarizes the current salaries received by the Company’s Chief
Executive Officer and the other officers who are named in the Summary
Compensation Table in the proxy statement for the Company’s upcoming Annual
Meeting of Stockholders (collectively, the “Named Executive Officers”). These
revised salaries were disclosed in the Company’s Current Report on Form 8-K
filed with the Securities and Exchange Commission on February 25, 2008.

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers. The current salaries of the Named Executive Officers are as
follows:

 

Steven G. Anderson

   $ 619,229

Chairman, President and Chief Executive Officer

  

D. Ashley Lee

   $ 350,897

Executive Vice President, Chief Operating Officer and Chief Financial Officer

  

Albert E. Heacox, Ph.D.

   $ 281,589

Senior Vice President, Research and Development

  

Gerald B. Seery

   $ 275,000

Senior Vice President, Sales and Marketing

  

David M. Fronk

   $ 254,400

Vice President, Regulatory Affairs and Quality Assurance

  